DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed March 8, 2022. Claims 1-5 and 7-15 are pending, claims 1 and 7 are amended, and claim 6 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “an outer housing of the heat exchanger” in line 3. It is unclear whether “an outer housing” refers to a different housing than the one claimed in claim 1. It is interpreted that claim 9 refers back to the outer housing of claim 1. Therefore, claim 9 should be amended to recite --the outer housing of the heat exchanger--.
Claims 10-11 are rejected for the incorporation of the above due to their dependency on claim 9.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaud et al. (FR2812718A1, herein Michaud).
In regards to claim 1, Michaud discloses
A heat exchanger (Fig.1, see also Fig.A below) for exchanging heat between first and second fluids (Fig.1), comprising:
first fluid channels (Fig.A, between tubes 20) extending in a longitudinal direction for carrying a first fluid (via inlet 22); and
second fluid channels (20) extending in the longitudinal direction for carrying a second fluid;
wherein the first and second fluid channels are arranged in an alternating pattern such that each of a plurality of the first channels is located laterally between second channels and each of a plurality of second channels is located laterally between first channels (Fig.1 and Fig.A, each first fluid channels is between two adjacent tubes 20); and
wherein the second fluid channels extend longitudinally beyond ends of the first fluid channels (Fig.1, each first fluid channel extends from the inner surface of wall 8 to the inner surface of wall 19, while tubes 20 extend beyond the inner surfaces of the walls 8 and 19), and have end portions that decrease in cross sectional area such that the first fluid is able to pass around and between the ends portions of the second fluid channels (Fig.1, the first fluid passes around and between the tubes 20 from inlet 22 to outlet 24);
the heat exchanger further comprising:
an upstream parting wall (8) contacting upstream ends of the second fluid channels;
wherein a first inlet chamber (Fig.A, inlet zone 30 forms a first inlet chamber) is defined between the upstream parting wall, an outer housing of the heat exchanger (2, 4, 6), and upstream ends of the first fluid channels (Fig.A); and
wherein the outer housing comprises a first inlet (22) into the first inlet chamber for supplying the first fluid (Fig.1).

    PNG
    media_image1.png
    695
    1063
    media_image1.png
    Greyscale

In regards to claim 2, Michaud discloses that each of the plurality of first fluid channels has a first length (Fig.1, from the inner surface of wall 8 to the inner surface of wall 19), and each of the plurality of second channels has a second length, wherein the second length is greater than the first length (Fig.1).
In regards to claim 3, Michaud discloses that each of the plurality of second fluid channels tapers, or otherwise changes, to a smaller cross sectional area beyond the ends of the first fluid channels (Fig.1).
In regards to claim 7, Michaud discloses a second inlet chamber (12) on an opposite side of the upstream parting wall to the first inlet chamber, wherein the upstream parting wall has orifices therein such that second fluid supplied to the second inlet chamber can pass through the upstream parting wall, into and through the second fluid channels (Fig.1).
In regards to claim 8, Michaud discloses a second inlet (16) in the outer housing of the heat exchanger for supplying the second fluid into the second inlet chamber (Fig.1).
In regards to claim 9, Michaud discloses a downstream parting wall (19) contacting downstream ends of the second fluid channels, wherein a first outlet chamber is defined between the downstream parting wall, an outer housing of the heat exchanger and downstream ends of the first fluid channels (Fig.A), and wherein the outer housing comprises a first outlet from the first outlet chamber (24).
In regards to claim 10, Michaud discloses a second outlet chamber (Fig.1, formed between outer housing portion 6 and wall 19) on an opposite side of the downstream parting wall to the first outlet chamber, wherein the downstream parting wall has orifices therein (Fig.1) such that the second fluid exiting the second fluid channels can pass into the second outlet chamber (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of St. Rock et al. (US 2017/0198979, herein St. Rock).
In regards to claim 4, Michaud does not disclose that the cross sections of the plurality of first fluid channels are substantially rhombus shaped; and wherein the cross sections of the plurality of second channels are substantially rhombus shaped at least for the portions of their lengths that extend between the ends of the first fluid channels.
	St. Rock teaches a heat exchanger (Fig.1B) comprising first fluid channels (103) and second fluid channels (105), wherein the cross sections of the plurality of first fluid channels are substantially rhombus shaped, and wherein the cross sections of the plurality of second channels are substantially rhombus shaped at least for the portions of their lengths that extend between the ends of the first fluid channels (Fig.1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s first and second fluid channels to have rhombus shaped cross-sections as taught by St. Rock so that all surfaces of the flow channels form primary heat transfer surfaces (see St. Rock, paragraph 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Kupiszewski et al. (US 2016/0290738, herein Kupiszewski).
In regards to claim 5, Michaud does not disclose that each of the second channels has a different cross-sectional shape in its end portions to the cross-sectional shape in its central portion between the end portions.
Kupiszewski teaches a heat exchanger (Fig.2) comprising fluid channels (Fig.17, 1080), wherein each of the fluid channels has a different cross-sectional shape in its end portions to the cross-sectional shape in its central portion between the end portions (Fig.17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s second fluid channels such that each of the fluid channels has a different cross-sectional shape in its end portions to the cross-sectional shape in its central portion between the end portions as similarly taught by Kupiszewski in order to increase surface area for improved heat transfer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Miller (US 10,107,555).
In regards to claim 11, Michaud does not disclose that the outer housing comprises a second outlet arranged to allow the second fluid to exit the second outlet chamber.
	Miller teaches a heat exchanger (Fig.2) comprising an outer housing (16) comprising an inlet (30) and an outlet (38) to allow a fluid to exit an outlet chamber (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s outer housing to comprise a second outlet arranged to allow the second fluid to exit the second outlet chamber as similarly taught by Miller depending on the type of flow, i.e. single pass or multi-pass flow, desired for maximizing heat exchange.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Park (US 2016/0128240).
In regards to claim 12, Michaud discloses
A heat exchanger (Fig.1 and Fig.A above) for exchanging heat between first and second fluids (Fig.1), comprising:
first fluid channels (Fig.A, between tubes 20) extending in a longitudinal direction for carrying a first fluid (via inlet 22); and
second fluid channels (20) extending in the longitudinal direction for carrying a second fluid (via inlet 16);
wherein the first and second fluid channels are arranged in an alternating pattern such that each of a plurality of the first channels is located laterally between second channels and each of a plurality of second channels is located laterally between first channels (Fig.1 and Fig.A, each first fluid channels is between two adjacent tubes 20); and
wherein the second fluid channels have end portions that extend longitudinally beyond ends of the first fluid channels (Fig.1, each first fluid channel extends from the inner surface of wall 8 to the inner surface of wall 19, while tubes 20 extend beyond the inner surfaces of the walls 8 and 19).
Michaud does not disclose that one or both of the end portions of each second fluid channel has a different cross sectional shape to the portion of the second fluid channel between the end portions and such that the first fluid is able to pass around and between the end portions of the second fluid channels.
	Park teaches a heat exchanger (Fig.1) comprising fluid channels (130) having end portions that have a different cross sectional shape to a portion of the fluid channels between the end portions (Figs.2 and 3, the end portions are round, while the middle portions are flat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s second fluid channels to have end portions with a different cross sectional shape to a portion of the second fluid channels between the end portions as taught by Park in order to increase the contact area between the first fluid and the second fluid channels, increasing the cooling effect (see Park, paragraph 40).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Park as applied to claim 12 above, and further in view of Kupiszewski.
In regards to claim 13, Michaud does not disclose that the portion of the second fluid channel between the end portions has a rhombus shaped cross-section, and at least a portion of one or both of the end portions has an oval or circular shaped cross-section.
	Kupiszewski teaches a heat exchanger (Fig.2) comprising fluid channels (Fig.17, 1080), wherein a portion of the fluid channel between end portions has a rhombus shaped cross-section (Fig.17), and at least a portion of one or both of the end portions has an oval or circular shaped cross-section (Fig.17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s second fluid channels such that the portion between the end portions has a rhombus shaped cross-section, and at least a portion of one or both of the end portions has an oval or circular shaped cross-section as similarly taught by Kupiszewski in order to increase surface area for improved heat transfer.
In regards to claims 14 and 15, Michaud discloses
A method of forming the heat exchanger of claim 12 (Fig.1).
Michaud does not disclose forming the heat exchanger in the longitudinal direction using additive manufacturing, wherein the additive manufacturing is 3D printing.
Kupiszewski teaches forming a heat exchanger using additive manufacturing, wherein the additive manufacturing is 3D printing (paragraph 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s method of forming the heat exchanger using additive manufacturing as opposed to traditional methods as similarly taught by Kupiszewski in order to simplify the formation of tubes with different cross sections.

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. Applicant remarks on page 7 that the space between the tubes (20) of Michaud is a single continuous volume and not a plurality of first channels. However, as shown in Fig.3 of the instant application, the first fluid channels (24) are part of a single continuous volume of the heat exchanger (10) since the fluid is able to flow around the second fluid channels (26). Applicant may distinguish the first fluid channels of the present application from those of Michaud by reciting from paragraph 46 of the specification that "walls of each of the plurality of first channels also form walls of second channels" and "walls of each of the plurality of second channels also form walls of first channels, except for channels located at radial edges of the heat exchanger." These limitations clarify that the first fluid channels and second fluid channels are joined to one another and that the first fluid channels are defined by walls.
Applicant also remarks that the first channels would have the same axial extend as the tubes (20) and so the second fluid channels would not extend longitudinally beyond ends of the first fluid channels. However, as shown in Figs.1 and A, the first fluid channels only extend between the inner surfaces of walls (8 and 19), while the second fluid channels extend beyond the inner surfaces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763